NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0259594 to Takahashi et al. (hereinafter “Takahashi”).

Takahashi discloses:
1. A method of managing Redundant Array of Independent Disks (RAID) storage space, the method comprising:
providing, by RAID circuitry, a storage space request to mapper circuitry (paras. 32, 43-44, and 62 – notification unit 153 requests variable area 113 to be available as spare area 112b);

performing, by the RAID circuitry, a follow-up operation based on the storage space reply from the mapper circuitry (paras. 34, 44, 67 – processor changes capacity of spare area in accordance with request).

9. Data storage equipment, comprising:
a storage device interface (para. 28 and Fig. 1A, storage control device 150);
mapper circuitry (paras. 27, 61 and Fig. 1A, processor 160, fig. 4, logical table 213a); and
Redundant Array of Independent Disks (RAID) circuitry coupled to the storage device interface and the mapper circuitry (paras. 26, 30 and Fig. 1A, processor 160), the RAID circuitry being constructed and arranged to manage RAID storage space through the storage device interface by:
providing a storage space request to the mapper circuitry (paras. 32, 43-44, and 62 – notification unit 153 requests variable area 113 to be available as spare area 112b),
receiving a storage space reply from the mapper circuitry in response to the storage space request (paras. 34, 44, 67 – processor implements Unmap command), and


10. A computer program product having a non-transitory computer readable medium which stores a set of instructions to manage Redundant Array of Independent Disks (RAID) storage space, the set of instructions, when carried out by RAID circuitry, causing the RAID circuitry to perform a method of:
providing a storage space request to mapper circuitry (paras. 32, 43-44, and 62 – notification unit 153 requests variable area 113 to be available as spare area 112b);
receiving a storage space reply from the mapper circuitry in response to the storage space request (paras. 34, 44, 67 – processor implements Unmap command); and
performing a follow-up operation based on the storage space reply from the mapper circuitry (paras. 34, 44, 67 – processor changes capacity of spare area in accordance with request).

11. A method of managing Redundant Array of Independent Disks (RAID) storage space, the method comprising:
receiving, by mapper circuitry, a storage space request from RAID circuitry (paras. 32, 43-44, and 62 – notification unit 153 requests variable area 113 to be available as spare area 112b);

providing, by the mapper circuitry, a storage space reply to the RAID circuitry, the storage space reply identifying a result of the storage space management operation (paras. 34, 44, 67 – processor implements Unmap command).

18. Data storage equipment, comprising:
a storage device interface (para. 28 and Fig. 1A, storage control device 150);
Redundant Array of Independent Disks (RAID) circuitry (paras. 26, 30 and Fig. 1A, processor 160); and
mapper circuitry coupled to the storage device interface and the RAID circuitry (paras. 27, 61 and Fig. 1A, processor 160, fig. 4, logical table 213a), the mapper circuitry being constructed and arranged to manage RAID storage space through the storage device interface by:
receiving a storage space request from the RAID circuitry (paras. 32, 43-44, and 62 – notification unit 153 requests variable area 113 to be available as spare area 112b);
performing a storage space management operation in response to the storage space request (paras. 34, 44, 67 – processor changes capacity of spare area in accordance with request); and


19. A computer program product having a non-transitory computer readable medium which stores a set of instructions to manage Redundant Array of Independent Disks (RAID) storage space, the set of instructions, when carried out by mapper circuitry, causing the mapper circuitry to perform a method of:
receiving a storage space request from RAID circuitry (paras. 32, 43-44, and 62 – notification unit 153 requests variable area 113 to be available as spare area 112b);
performing a storage space management operation in response to the storage space request (paras. 34, 44, 67 – processor changes capacity of spare area in accordance with request); and
providing a storage space reply to the RAID circuitry, the storage space reply identifying a result of the storage space management operation (paras. 34, 44, 67 – processor implements Unmap command).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of U.S. Patent Pub. No. 2013/0318316 to Yamada.

Takahashi does not disclose expressly:
2. A method as in claim 1 wherein providing the storage space request to the mapper circuitry includes:
sending, as the storage space request, an unmap call to the mapper circuitry through an application programming interface (API), the unmap call identifying a requested amount of space.

Yamada teaches sending, as the storage space request, an unmap call to the mapper circuitry through an application programming interface (API), the unmap call identifying a requested amount of space (paras. 7, 9).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Takahashi by sending an unmap call via an 

	Modified Takahasi discloses:
3. A method as in claim 2 wherein receiving the storage space reply from the mapper circuitry in response to the storage space request includes:
obtaining, as the storage space reply, an unmap status from the mapper circuitry through the API, the unmap status identifying an answered amount of space (Yamada – paras. 88-90).

12. A method as in claim 11 wherein receiving the storage space request from the RAID circuitry includes:
obtaining, as the storage space request, an unmap call from the RAID circuitry through an application programming interface (API), the unmap call identifying a requested amount of space (Yamada - paras. 7, 9).

13. A method as in claim 12 wherein providing the storage space reply to the RAID circuitry includes:
sending, as the storage space reply, an unmap status to the RAID circuitry through the API, the unmap status identifying an answered amount of space as at least .

Allowable Subject Matter
Claims 4-8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113